DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Indian Application No. IN 201821031567 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 23 Aug 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Status of the Claims
Examined herein: 1–15

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Daw, et al. (Materials Science Reports 1993) and Sandia Corporation ("LAMMPS Users Manual" 2003; hereinafter "LAMMPS").
Claim 1 is directed to a method comprising:
(a)	"receiving … information pertaining to at least one of a plurality of atomic elements …"
(b)	"generating … a Molecular Dynamics Potential (MDP) file …"
(c)	"generating … a Three-Dimensional (3D) structure file …"
(d)	"generating … an optimized evolved 3D structure file …"
(e)	predicting "one or more properties pertaining to the plurality of atomic elements …"
With respect to claims 1, 6 and 11, Daw teaches molecular dynamics simulations of metals. These simulations can include
(a)	receiving an atomic-level description of a metal alloy (pp. 283–284 § 7)
(b)	using the "embedded atom model", which is "a semi-empirical, many-atom potential for computing the total energy of a metallic system" (Abstract), for molecular dynamics calculations
(c)	performing a molecular dynamics simulation of the system, which in this case is the alloy, at equilibrium using the EAS potential (p. 263 § 3)
(d)	the system is simulated over a series of time steps (p. 263 § 3), thereby resulting in a "optimized evolved [] structure"; the simulations can be repeated at different temperatures (e.g. p. 300), which constitute "one or more heat treatment schemes"
(e)	thermodynamic properties and atomic positions can be calculated from the simulation results (e.g. p. 285 § 7.2; p. 296, Fig. 19)
Daw further teaches that these simulations are preferentially performed using a computer (p. 263 § 3), which necessitates a computer system and a computer-readable medium that store software that implements these simulations.
Daw does not teach that the EAM potential is defined in "a Molecular Dynamics Potential (MDP) file comprising sequential data of similar and dissimilar atomic interactions", as in element (b).
"LAMMPS is a classical molecular dynamics simulation code designed to run efficiently on parallel computers" (mid. of p. 1).  LAMMPS teaches that it "requires as input … force-field coefficients assigned to all atoms and bonds" (mid. of p. 8); i.e. "a Molecular Dynamics Potential (MDP) file" as claimed.  LAMMPS includes EAM as one of its force-field options (top of p. 6).
Daw also does not teach that performing the molecular dynamics simulation generates "a Three-Dimensional (3D) structure file", as in element (c), or that the results of the system simulations are a "3D [] file comprising at least one of an atomic positions output and a thermodynamic output", as in element (d).
LAMPPS can output a log of thermodynamic information, and the coordinates of every atom in the simulation (mid. of p. 7).  LAMMPS can simulate 3D systems (bot. of p. 6), in which case the atom coordinates are 3D coordinates.
Daw does not teach that the thermodynamic properties or atomic positions are predicted "using at least one of the atomic positions output and the thermodynamic output".
"LAMMPS creates output files in a simple format. Most users post-process these files with their own analysis tools or re-format them for input into other programs, including visualization packages" (bot. of p. 8).  LAMMPS further teaches "additional pre- and post-processing steps are often necessary to setup and analyze a simulation" (top of p. 88).
With respect to claims 2, 7 and 12, Daw teaches simulating the effect of dislocations on the system (p. 299 § 8.1).
With respect to claims 3, 8 and 13, Daw teaches using the Embedded Atom Model as the force field for the simulation.  LAMMPS includes EAM as one of its force-field options (top of p. 6).
With respect to claims 4, 9 and 14, Daw teaches studying short-range ordering in the alloy using the simulation (p. 287 § 7.3.1).
With respect to claims 5, 10 and 15, Daw teaches that enthalpies and free energies can be determined from Monte Carlo simulations (mid. of p. 266), as can phonons (p. 263 § 4.1).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of LAMPPS, regarding how to perform molecular dynamics simulations using computer software, and used LAMPPS to perform any of the molecular dynamics simulations taught by Daw.  Given that both Daw and LAMPPS are directed to performing molecular dynamics simulations using the EAS force field, that Daw teaches that computerization of molecular dynamics calculations is preferential, and that LAMPPS can be used to simulate any kind of atomic system, said practitioner would have readily predicted that the combination would successfully result in a method of simulating an alloy with molecular dynamics using the EAS force field.  The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinz (US 2014/0039851) and Wang, et al. (US 2012/0232685) teach computer simulations of alloys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631